Citation Nr: 0121164	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  01-05 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for right ear 
hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
fractured right ankle with arthritis, currently evaluated as 
20 percent disabling.

4.  Entitled to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

It is noted that the appellant was awarded an increased 
evaluation for his service-connected anxiety reaction, from 
10 to 50 percent disabling by a May 2001 rating decision.  
Because he continues to disagree with the current rating 
assigned, the claim of an increased rating above 50 percent 
for this disability remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service-connected right ankle disability 
is manifested by tenderness, occasional swelling, and no more 
than marked limitation of motion.

3.  The appellant's right ear hearing loss is manifested by 
anacusis, resulting in Level "XI" hearing for the right 
ear.

4.  The appellant is not service-connected for left ear 
hearing loss, and the appellant is not totally deaf in his 
left ear.

5.  The appellant's anxiety disorder is manifested by chronic 
sleep impairment and occasional panic attacks.

6.  The appellant is service-connected for his anxiety 
disorder, which is rated as 50 percent disabling; his right 
ankle disability, which is rated as 20 percent disabling; and 
his right ear hearing loss, which is rated as 10 percent 
disabling.

7.  The appellant does not meet the schedular requirements 
for assignment of a total disability rating based on 
individual unemployability.  

8.  The appellant has a fifth-grade education; 33 years of 
work experience as an ironworker; and there are no unusual 
circumstances preventing him from working.

9.  The evidence does not show that the appellant's service-
connected disabilities are of such severity as to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a service-connected right ankle disorder have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 
(2000).

2.  The criteria for an increased disability rating for the 
service-connected right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.383, 
4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2000).

3.  The criteria for an increased disability rating for a 
service-connected anxiety reaction have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code 9400 (2000).
4.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met, and 
there is no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At an April 2001 VA audio examination, the examiner noted 
that the appellant had a previously established anacusic 
right ear and a restrictive high frequency loss in the left 
ear.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
10
15
25
50
50

Speech audiometry revealed speech recognition ability of zero 
in the right ear and of 90 percent in the left ear.  The 
examiner reiterated that the right ear was anacusic.  The 
appellant had a moderate hearing loss in the left ear.  Word 
recognition ability was good in the left ear.  The examiner 
diagnosed anacusic right ear and sensorineural hearing loss 
in the high frequencies in the left ear.

At an April 2001 VA general medical examination, the 
appellant complained of arthritis in his right ankle.  He 
reported that his ankle periodically swelled.  He stated that 
he could not squat or kneel.  He added that he had no stairs 
or steps in his home.  The appellant used a cane for balance 
because he had episodes of dizziness.  The appellant's right 
ankle was tender on the lateral malleoli.  There was no 
edema.  He was able to dorsiflex his right foot from zero 
degrees to 10 degrees.  Plantar flexion was from zero degrees 
to 20 degrees.  X-ray examination of the right ankle showed 
increasing degenerative changes and a large posterior 
calcaneal spur with no other acute abnormality.  The examiner 
diagnosed degenerative joint disease of the right ankle.

At an April 2001 VA mental disorders examination, the 
examiner noted on the examination report that the claims 
folder and the medical records available at the VA medical 
center had been reviewed.  The appellant reported that for 
the last few years he had desired a referral to a mental 
health clinic to see if his anxiety could be reduced.  The 
appellant did not need help with eating, dressing, bathing, 
or bathroom use.  He did not need help walking and did not 
use a wheelchair.  He did not have difficulty with speaking 
or listening.  He did not have problems with swallowing.  The 
appellant stated that he did not work for one year after 
service but he then began work as an ironworker.  He had 
worked in that field for 33 years, and had retired several 
years previously.  He recalled that he liked the jobs because 
no one bothered him and because he could go from job to job.  
He had anxiety in stores, but his spouse did the shopping.  
On the job, he had a few fights but nothing significant.  The 
appellant reported that he had completed five years of 
school.  He quit to work to help support his family.  The 
appellant was married to his spouse for 33 years before she 
died.  They had no children.  He describes the marriage as 
having normal ups and downs.  The appellant reported that he 
did not attend church because he was too anxious sitting in 
the pew.  He stated that he went to movies occasionally for 
fun but typically felt very nervous around others.

On examination, he was alert and oriented to time, place, and 
person.  His appearance was clean.  He was adequately dressed 
and groomed.  His speech was coherent with normal rate, 
rhythm, and tone.  He displayed good eye contact and 
demonstrated appropriate interpersonal interaction.  He had 
no abnormal movements or mannerisms.  His thought process was 
essentially logical and goal directed.  His thought content 
evidenced no overt or reported signs of psychosis, delusion, 
or hallucination.  He was not rated as suspicious but did 
state that he stayed away from others because most people 
tried to take advantage.  There was no suicidal or homicidal 
ideation reported or evidenced.  His mood was euthymic.  His 
affect was pleasant, broad in range, and well-modulated.  His 
appetite was stable.  His sleep was poor and had been for 
most of his life.  The appellant explained that after four 
hours he woke and then slept intermittently for hours.  He 
napped some during the day due to tiredness.  His cognitive 
functions were grossly intact.  His insight was poor.  His 
judgment was fair.  The examiner diagnosed generalized 
anxiety disorder, and assigned a Global Assessment 
Functioning (GAF) score of 60, with 60 also being the highest 
for the past year.  The GAF score was rated only on the 
generalized anxiety disorder.

As to as how anxiety interfered with employment and social 
functioning, the examiner noted that there was no impairment 
of thought process or communications; there were no delusions 
or hallucinations; no suicidal or homicidal thoughts, 
ideations or plans, or intent; no problems with orientation 
to person, place, or time; no problems with ability to 
maintain minimum personal hygiene and other basic activities 
of daily living; no memory loss or impairment; no obsessive 
or ritualistic behavior that interfered with routine 
activities; no problems with the rate and flow of speech; and 
there was no impaired impulse control.

With regard to inappropriate behavior, the examiner noted 
that the appellant had to leave stores and cafes when he 
became anxious, sweaty, and had trouble catching his breath.  
With regard to panic attacks, the examiner noted that the 
appellant had anxiety spells that lasted for minutes to hours 
when he was faced with church, stores, restaurants, or close 
contact with groups.  Therefore, the appellant avoided church 
and had to force himself to go to the grocery store.  With 
regard to depression, depressed mood, or anxiety, the 
examiner noted that the appellant had anxiety symptoms 
consistent with his service-connected diagnosis of 
generalized anxiety disorder.

Legal Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C. § 5103 et seq. (West Supp. 2001)); 38 C.F.R. 
§ 3.103 (2000).  In this case, there is no indication of 
additional relevant records that the RO has failed to obtain.  
The appellant was notified of the symptomatology necessary 
for higher evaluations for his disabilities and to obtain a 
TDIU, and the RO arranged for VA examinations of the 
appellant.  No further assistance is necessary to 
substantiate the appellant's claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding 
that the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
(holding that, where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted).

The Board also finds that there is no need to request 
additional records from the Social Security Administration 
(SSA) for two reasons.  First, the record already contains 
SSA records dated from 1993.  Second, the SSA informed the RO 
in a December 2000 correspondence that it had destroyed the 
appellant's records.  In other words, the appellant's SSA 
records are no longer available.  Therefore, although the 
appellant and his representative have requested that the 
Board obtain these records from SSA, the Board finds no 
reason to attempt to obtain documents that no longer exist.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); see also 
Porter v. Brown, 5 Vet. App. 233, 237 (1993) ("VA had no 
duty to seek to obtain that which did not exist").  Having 
determined that the duty to assist has been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  

1.  Increased rating claims

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2000); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2000).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

a.  Residuals of a fracture of the right ankle

Regarding musculoskeletal disabilities, such as the 
appellant's right ankle disability, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2000).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see DeLuca, 8 Vet. App. 
202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (December 12, 1997).

The appellant's service-connected right ankle disability is 
rated at 20 percent disabling under Diagnostic Code 5271.  
Under Diagnostic Code 5271, a 20 percent disability rating 
requires marked limitation of motion of the ankle.  This 
evaluation is the highest evaluation available under 
Diagnostic Code 5271.  Therefore, consideration will be given 
to other potentially applicable diagnostic codes.  Diagnostic 
Code 5270 provides ratings for ankylosis of the ankle.  The 
medical evidence establishes that the appellant does not have 
ankylosis of the right ankle, and a rating under this code 
would be inappropriate.  The Board has considered the various 
other provisions of 38 C.F.R. Parts 3 and 4 in accordance 
with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but 
finds that they do not provide a basis upon which to grant an 
evaluation higher than 20 percent for the service-connected 
right ankle disability.  With regard to establishing loss of 
function due to pain, it is necessary that complaints be 
supported by underlying evidence of adequate pathology.  See 
38 C.F.R. § 4.40 (2000).

At the April 2001 VA general medical examination, the 
appellant reported occasional swelling, and there was 
tenderness to palpation of the lateral malleoli.  There was 
no edema.  The Board finds that the effects of pain 
reasonably shown to be due to the appellant's service-
connected right ankle disorder are, however, already 
contemplated by the 20 percent rating for limitation of 
motion that is marked with arthritis shown on x-ray reports.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).  There is no 
indication in the current record that pain due to disability 
of the right ankle causes functional loss greater than that 
contemplated by the currently assigned 20 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Indeed, were the appellant's right ankle disability 
rated solely on the limitation of motion shown on 
examination-dorsiflexion to 10 degrees and plantar flexion 
to 20 degrees-the appellant could be assigned a rating for 
only moderate, rather than marked, limitation of motion.  The 
Board finds that the preponderance of the evidence is against 
a higher evaluation than the rating assigned for the 
appellant's right ankle disorder.



b.  Right ear hearing loss

The appellant's right ear hearing loss is rated under 
Diagnostic Code 6100.  The severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (2000).  Under these criteria, 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  See 
38 C.F.R. § 4.85(a), (d) (2000).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2000).  Tables VI 
and VII of 38 C.F.R. § 4.85(h) are reproduced below.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

Table VII
Percentage Evaluation for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR


The appellant underwent VA audiometric examination for 
compensation purposes in April 2001.  The results of that 
examination, as indicated above, showed that the appellant's 
hearing loss is properly evaluated as 10 percent disabling.  
Based on a speech recognition score of zero for the right ear 
and a puretone threshold average for the right ear of above 
98 decibels (results, which in this case, reflect that the 
appellant is totally deaf in his right ear), Table VI 
indicates a designation of Level "XI" for the right ear.  
The appellant is not service-connected for his left ear 
hearing loss.  If impaired hearing is service-connected in 
only one ear, unless the veteran is totally deaf in both 
ears, the non-service-connected ear will be assigned a 
designation of Level "I".  38 C.F.R. §§ 3.383(a)(3); 
4.85(f).  In this case, the results of the April 2001 
examination show that the appellant is not totally deaf in 
his left ear, which is not service-connected for hearing 
loss.  Based on a 72 percent speech recognition score and a 
63-decibel puretone threshold average, Table VI indicates a 
designation of Level "V" for the left ear.  When applied to 
Table VII, the numeric designations of "I" for the better 
ear and "XI" for the poorer ear translated to a 10 percent 
evaluation.  38 C.F.R. § 4.85 (2000).

The regulations include two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, 
that of 38 C.F.R. § 4.86(a), indicates that if puretone 
thresholds in any four of the five frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision is inapplicable to the 
appellant's right ear hearing loss because he is at the 
maximum level for hearing loss under either chart for his 
right ear and his left ear is considered Level "I" because 
the appellant is not service-connected for hearing loss in 
that ear.

The second provision, that of 38 C.F.R. § 4.86(b), indicates 
that when the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  Id.  For the same reasons 
mentioned in regard to 38 C.F.R. § 4.86(a), this second 
provision does not apply to the appellant's hearing loss 
either.

In light of the above, the Board finds that the preponderance 
of the evidence is against his claim for an increased 
disability rating for right ear hearing loss.


c.  Anxiety reaction

The appellant's service-connected anxiety reaction is 
evaluated under Diagnostic Code 9400 for generalized anxiety 
disorder.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).  
The criteria for the 50, 70 and 100 percent ratings are as 
follows:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2000).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2000).

The medical evidence shows that the appellant has been 
assigned GAF scores of 60 at the April 2001 VA mental 
disorders examination.  A GAF score of 51-60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See DSM-IV at 
44-47.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

The evidence of record presents a consistent picture of the 
appellant's symptoms.  The appellant has periodic panic 
attacks and chronic sleep impairment.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  The Board concludes 
that the objective medical evidence shows disability that 
more nearly approximates that which warrants the assignment 
of a 50 percent disability rating than a 70 percent 
disability.  See 38 C.F.R. § 4.7 (2000).

Regarding the criteria for a 70 percent disability rating, 
the appellant does not have difficulty in adapting to 
stressful circumstances.  He was able to adapt to the 
circumstances of his job for more than 30 years, and he is 
currently able to attend movies in spite of his anxiety.  He 
is not unable to establish and maintain effective 
relationships; he was married successfully for more than 30 
years before his spouse's death.  He does not have suicidal 
ideation or obsessional rituals.  He does not neglect his 
personal appearance or hygiene.  He was clean and adequately 
dressed and groomed for the examination.  There were no 
problems with the rate or flow of his speech.  His speech was 
coherent and normal in rhythm, rate, and flow.  There was no 
evidence of impaired impulse control or spatial 
disorientation.  Although he has panic attacks, his panic 
abates when he is removed from the stressful situation; 
therefore, it cannot be said to be "near continuous."  
Furthermore, satisfaction of one of the criteria required for 
a 70 percent evaluation is not sufficient to warrant that 
rating.  In order to evaluate his anxiety disorder as 70 
percent disabling, it is required that his disability more 
nearly approximate the criteria for that rating than for the 
lower rating.  The appellant's predominant symptoms are 
listed among the criteria for the 30 percent disability 
rating (chronic sleep impairment) and the 50 percent 
disability rating (panic attacks more than once per week).  
Although the appellant is unemployed, unemployment is not 
sufficient to warrant a 70 percent schedular rating in the 
absence of the symptoms listed in the rating schedule for 
entitlement to a 70 percent schedular rating.  Unemployment 
is not one of the listed criteria.  Therefore, a 
preponderance of the evidence is against entitlement to a 
schedular rating in excess of 50 percent.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  However, for the 
reasons discussed above, the objective medical evidence did 
not create a reasonable doubt regarding the level of his 
disability from anxiety disorder.  


d.  Extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1)

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2000).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2000).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to hearing loss disabilities, 
ankle disabilities, and mental disorders; however, the 
medical evidence reflects that the symptoms warranting higher 
ratings for any of these disabilities are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required any periods of hospitalization for his service-
connected disabilities.  It is undisputed that the 
appellant's service-connected disabilities would have an 
adverse effect on his employment, but it bears emphasizing 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 1991).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2000).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
any of the appellant's increased rating claims to the VA 
Central Office for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.


2.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2000).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2000).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither [the] appellant's non-service-
connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. 
§ 3.341(a) (1992); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  The Board's 
task was to determine whether there are 
circumstances in this case apart from the 
non-service-connected conditions and 
advancing age which would justify a total 
disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than 
other veterans with [the same] combined 
disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The appellant is service-connected for his anxiety disorder, 
which is rated as 50 percent disabling; his right ankle 
disability, which is rated as 20 percent disabling; and his 
right ear hearing loss, which is rated as 10 percent 
disabling.  The combined rating for the appellant's 
disabilities is only 60 percent.  38 C.F.R. § 4.25, Table I 
(2000).  Therefore, the appellant does not meet the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a).

Nevertheless, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b) (2000).  Rating boards should refer to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b) (2000).  The rating board did not refer 
this case for extra-schedular consideration.

The appellant has a fifth-grade education.  He was employed 
as an ironworker for 33 years.  He has not worked full time 
since 1977 and has not worked since 1980.  Even if the 
appellant is unable to return to work, as he maintains, he is 
not unemployable due to his service-connected disabilities.  
The medical evidence of record does not indicate that he is 
incapable of doing productive work.  Although the appellant's 
disabilities clearly affect his ability to perform work in 
crowded environments or to perform jobs that require keen 
hearing or extensive use of the feet, the evidence does not 
indicate that he is unable to perform work with relatively 
low contact with others or some other type of substantially 
gainful employment.  Further, he is physically capable of 
performing sedentary work.  Although the appellant's service-
connected disabilities limit his occupational opportunities, 
it is not shown to be of such severity as to preclude all 
gainful employment.  In Van Hoose, the Court noted: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no evidence of unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based on the 
appellant's service-connected disabilities.  

There are many possibilities for employment in the private or 
public sectors that do not require excessive movement or 
substantial physical labor and involve limited contact with 
others.  There is no indication that the appellant has 
attempted to find work in recent years.  The evidence of 
record suggests that the appellant is either retired due to 
age and years of service or is retired because of 
disabilities that are not service-connected.  The appellant 
even indicated at the April 2001 VA mental disorders 
examination that his employment as an ironworker suited him 
well because it required only limited contact with others.  
In this case, the preponderance of the evidence is against 
finding that the appellant's service-connected disability 
makes him unemployable.

Accordingly, the preponderance of the evidence is against the 
appellant's claim that he is precluded from securing 
substantially gainful employment solely by reason of his 
service-connected disabilities or that he is incapable of 
performing the mental and physical acts required by 
employment due solely to his service-connected disabilities, 
even when his disabilities are assessed in the context of 
subjective factors such as his occupational background and 
level of education.  The Board concludes that a total 
disability rating for compensation purposes based on 
individual unemployability is not warranted under 38 C.F.R. 
§ 4.16(a) and that reference to the Director of the 
Compensation and Pension Service, for consideration of an 
extraschedular rating under 38 C.F.R. § 4.16(b) is not 
warranted.









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to an increased evaluation for right ear hearing 
loss, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased disability rating for anxiety 
reaction, currently evaluated as 50 percent disabling, is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

